947 So.2d 47 (2006)
STATE of Louisiana
v.
Shannon L. WILLIAMS.
No. 06-KA-642.
Court of Appeal of Louisiana, Fifth Circuit.
November 20, 2006.
*48 Paul D. Connick, Jr., District Attorney, Terry M. Boudreaux, Megan L. Gorman, Assistant District Attorneys, Twenty-Fourth Judicial District, Parish of Jefferson, State of Louisiana, Gretna, Louisiana, for Plaintiff/Appellee.
David H. Alfortish, Attorney at Law, Gretna, Louisiana, for Defendant/Appellant.
Panel composed of Judges THOMAS F. DALEY, MARION F. EDWARDS, and WALTER J. ROTHSCHILD.
EDWARDS, Judge.
Defendant, Shannon L. Williams, appeals the revocation of his probation for fourth offense driving while intoxicated (DWI) in violation of LSA-R.S. 14:98(E).
The State filed a motion to dismiss Williams' appeal, asserting that a probation revocation judgment is not an appealable judgment. The motion correctly states the law that the revocation of a defendant's probation is subject to review in the appellate court by an application for supervisory writs, not by appeal. LSA-C.Cr.P. art. 912; State v. McDougald, 02-279 (La.App. 5 Cir. 9/30/02), 829 So.2d 525, 526. The State cited in its Motion To Dismiss a 1994 determination by this Court that it would no longer convert appeals of non-appealable matters to writ applications. However, in 2004 this Court decided that converting appeals to writs would be left to the discretion of the panel hearing the appeal.
In the present case, we grant the State's Motion To Dismiss Appeal, reserving Williams' right to file his application for writ of review within thirty days of the date of this opinion.
DISMISSED.